PER CURIAM.
Appellant pleaded guilty to the offense of aggravated battery in January 1978 and, without adjudication, was placed on probation for one year, on condition that he serve 90 days in the county jail. Upon his release from jail, appellant violated terms of his probation by assisting in a burglary. The court then revoked his probation, adjudicated him guilty of aggravated battery, and again placed him on probation for a period of four years, on condition that he serve nine months in the county jail. Appellant contends this amounted to an extension of the original term of his probation, and that such an extension is unauthorized by section 948.06(1), Florida Statutes (1977). We find the probationary sentence, pronounced after revocation of the prior probationary sentence, could originally have been the sentence imposed and is proper. Hutchinson v. State, 360 So.2d 1160 (Fla. 1st DCA 1978).
AFFIRMED.
ROBERT SMITH, LARRY G. SMITH and WENTWORTH, JJ., concur.